This case must be decided on the judgment roll and the exceptions to the conclusions of law alone. The findings of fact being stipulated, and no exceptions having been taken on the trial, the weight of evidence is not involved. Therefore, the exhibits consisting of maps need neither be reproduced for the record nor presented in court. The motion for leave to dispense with printing said exhibits is, therefore, denied as unnecessary. Present- — -Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ.